Citation Nr: 1243313	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basilar artery insufficiency due to arteriosclerosis, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the Veteran's claim for service connection for basilar artery insufficiency.  In August 2007, the Veteran testified at a Travel Board hearing before the undersigned. 

In a January 2008 Board decision, the Board characterized the issue of basilar artery insufficiency as a claim for service connection on the merits, rather than a petition to reopen this claim based on the submission of new and material evidence.  The Board emphasized that the Veteran's contention of herbicide exposure formed the basis of a separate and distinct claim for service connection for basilar artery insufficiency.  In July 2011 and October 2011, the Board remanded this case again.  

As noted in a prior Board remands, in a July 2005 VA Form 21-4138, the Veteran raised the issues of service connection for shingles and service connection for high blood pressure.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board recognizes that this case has been remanded on three occasions.  However, the record still is incomplete.  In the October 2011 remand, the Board directed that the Veteran be scheduled for a VA examination to determine the date of onset of his basilar artery insufficiency and arteriosclerosis.  The examination was thereafter conducted in November 2011.  The examiner stated that he did not believe that the Veteran's transient dizziness and syncope episodes were vertebral basilar insufficiency (VBI) nor the amount of atheromatous build up noted, were due to his basilar artery spasm condition.  He noted that VBI had a very specific group of symptoms.  He further indicated that the source of the dizziness and syncope had not been determined, but he did not feel were due to an atherosclerotic condition caused by military service or by Agent Orange.  However, he further referred to a Tampa VA facility report dated October 17, 2011, which is not contained in the claims file or the Virtual VA System.  In the transcription of that report, the Tampa VA examiner apparently was ordering a "number of studies to help sort out the answer to the etiology of the syncope."

Since the examiner who conducted the November 2011 examination did not resolve the exact nature or etiology of the Veteran's condition, the Board finds it particularly pertinent that the Board obtains the medical studies referred to by the October 17, 2011 VA examiner, as well as that report.  Upon resolution of the studies, an addendum should be obtained from the November 2011 examiner regarding whether the Veteran's claimed condition(s) is etiologically related to service or whether it was present in the initial post-service year.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Tampa VA medical facility, dated since December 2009, including, but not limited to, the October 17, 2011 treatment note and all subsequent studies conducted pursuant to that note.  

2.  Thereafter, refer this case for an addendum from the examiner who performed the November 2011 examination, or, if unavailable, from another appropriate specialist.  The claims file must be made available to and reviewed by the doctor.  

The doctor should identify all current cardiovascular disorders found to be present, to include basilar artery insufficiency and/or arteriosclerosis.  

The doctor should also identify all current disorders manifested by dizziness and syncope, to include any neurological disorders.  See VA neurology consult dated October 17, 2011, and subsequent studies conducted pursuant thereto.

The doctor should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cardiovascular disorder found to be present, to include basilar artery insufficiency and/or arteriosclerosis; and any disorder manifested by dizziness and syncope, to include any neurological disorder; had its clinical onset during active service from December 1965 to December 1967 or is related to any in-service disease, event, or injury.  

The doctor should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cardiovascular disorder, to include basilar artery insufficiency and/or arteriosclerosis; and any disorder manifested by dizziness and syncope, to include any neurological disorder; was manifest within one year of the Veteran's separation from service, i.e., between December 1967 and December 1968.

In providing this opinion(s), the doctor must acknowledge the Veteran's statements that he began to experience dizziness and fainting episodes in January 1968, just one month after his separation from service.  The doctor should also discuss the significance of the December 1979 cerebral angiogram that demonstrated spasm of the basilar artery with a minimal degree of atheromatous disease involving the basilar artery structure, with a diagnosis of basilar artery insufficiency due to arteriosclerosis with drop syndrome.

The doctor must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
3.  Then, read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the doctor if the question(s) posed has not been answered.

4.   Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

